UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1040


In Re:   VERNON ROBERTS,

                Petitioner.




      On Petition for Writ of Mandamus.     (5:08-hc-02083-FL)


Submitted:   April 23, 2009                    Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vernon Roberts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vernon    Roberts     petitions    for     a   writ    of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2006) petition.              He seeks an order from this

court directing the district court to act.                    Our review of the

district court docket sheet reveals that the court denied relief

on Roberts’s § 2254 petition by order entered February 18, 2009.

Accordingly,    because      the   district    court    has    recently    decided

Roberts’s case, we deny the mandamus petition as moot.                    We grant

leave   to   proceed    in   forma   pauperis.         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   PETITION DENIED




                                        2